DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed May 18, 2022.  Applicant’s amendment amended independent claims 1, 13 and 20.  Currently Claims 1-20 are pending.  Claims 1, 13 and 20 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is maintained.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 102(a)(2) rejection of claims 1, 2, 4-6, 9, 13, 14, 16-18 and 20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 103(a) rejection of claims 3, 8 and 15 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	Applicant's amendments to the claims necessitated the new grounds of rejection.

Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to organizing human activity and do not recite any mathematical ideas/calculations (claims are directed to a design system for generated optimized building layouts; Remarks:  Paragraph 3, Page 8; Paragraph 2, Page 9), the claims cannot be performed by human mind and/or via pen and papers Remarks:  Last Paragraph, Page 8), and the claims integrate the abstract idea into a practical application (Remarks:  Paragraph 3, Page 9).

In response to Applicant’s argument that the claims are not directed to one of the enumerated groupings of abstract ideas, the examiner respectfully disagrees.
The examiner agrees that the claims are directed to ‘optimizing’ building layouts (e.g. floorplan, blueprint, CAD, etc.) wherein building layouts are an abstract human concept (e.g. simply drawings of a could be, possible, potential, envisioned spatial layout of a plurality of workstations in a building).  The claims do not recite constructing a building based on the generated building layout.  The claim merely generates a building layout – the layout is not constructed, not displayed or in way does the data representing the building ‘leave’ the computer – the building layout is merely data inside of a computer (preamble claim 1 – computer implemented).
Additionally, representative claim 1 merely recites that a ‘design engine” (software per se) performs the last method step, claim 1 fails to recite who/what entity performs the pervious method steps (a computer is only recited in the preamble of the claim and has not been given patentable weight).  As for the computer program product of claim 13 and the system comprising processors/memory of claim 20 – those ‘computers’ merely represent generic computers performing generic computer functions of receiving and processing data.  The ‘computer’ is merely a tool.  Architects (human beings) commonly, if not always, iteratively generate and evaluating building layouts as part of the human process of ‘optimizing’ a building layout.  The computer is merely automating this well-known process.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims 1, 13 and 20 recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., processor, memory,) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, the claims are directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1, 8 and 15 beyond the abstract idea is a processor and memory,” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – building layout generation – in this case iteratively ‘optimizing’ a building layout based on analyzed operational data.  While the claims may represent an improvement to the business process of indicating building layout generation they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic processors (Claim 20), memory (Claim 20), computer readable medium storing instructions (Claim 13, preamble only), and computer implemented (Claim 1, preamble only).  These generic computer hardware merely performs generic computer functions of receiving and processing and providing data and represent a purely conventional implementation of applicant’s building layout generation in the general field of architecture/building design and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Automatically and Iteratively Generating Optimized Office Workstation Layout Design for Optimizing Employee Travel Paths.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 13 and 20, the claims are directed to the abstract idea of generating a building layout. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, generating a building layout (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed calculating/computing a productivity value associated with human performance of an operation (task, movement, activity, etc.), wherein generating a building layout is a fundamental economic practice.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “generating”, “generating”, “computing” and “performing” recite functions of the generating a building layout are also directed to an abstract idea.  The step of computing a productivity value is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 13, and 20 appears to be calculating a productivity value associated with one or more operations in a building/workspace.  Accordingly, the claims recite an abstract idea – fundamental economic practice, generating building layouts/designs/floorplans.  The exceptions are the additional limitations of generic computer elements: computer readable media storing instructions (Claim 13, preamble only), memories storing instructions (Claim 20, preamble only) and one or more processors (Claim 20), design engine (Claim 1).  Claims 1-12 fail to recite any technological elements (e.g. no computer hardware).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, memory, and a design engine (element).  These generic computing components are merely used to receive and data information as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's generating a building layout in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited “design engine”, "processor," "a memory," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental process, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of generating a building layout, generate one or more paths, compute a productivity value and generate the building layout all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a “computer readable media storing instructions (Claim 13, preamble only), memories storing instructions (Claim 20, preamble only) and one or more processors (Claim 20) nothing in the claimed steps precludes the step from practically being performed in the mind.  Claims 1-12 fail to recite any technological elements in the body of the claims (e.g. no computer hardware or software recited).  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving workstation data is directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic memory and processor are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply a judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving step(s) that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-12 and 14-19, the claims are directed to the abstract idea of generating a building layout and merely further limit the abstract idea claimed in independent claims 1, 13 and 20.  
Claims 2 and 14 further limit the abstract idea by associating workstations with the operation (a more detailed abstract idea remains an abstract idea).  Claims 3 and 15 further limit the abstract idea by basing the one or more paths on transport restrictions (a more detailed abstract idea remains an abstract idea).  Claims 4 and 16 further limit the abstract idea by generating paths based on one or more workflows (a more detailed abstract idea remains an abstract idea).  Claims 5 and 17 further limit the abstract idea by including operation tasks on paths (a more detailed abstract idea remains an abstract idea).  Claims 6 and 18 further limit the abstract idea by computing a productivity value for each task (a more detailed abstract idea remains an abstract idea).  Claims 7 and 19 further limit the abstract idea by associating operation data with a travel burden and adjusting the productivity (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by adjusting the productivity value to adjust for congestion (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea by computing an overall productivity value for the building (a more detailed abstract idea remains an abstract idea).  Claim 10 further limits the abstract idea by determining locations for first/second workstations (a more detailed abstract idea remains an abstract idea).  Claim 11 further limits the abstract idea by determining location of the second workstation depends on a restriction associated with the second workstation (a more detailed abstract idea remains an abstract idea).  Claim 12 further limits the abstract idea determining the location of the second workstation depends on the location of the first location (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refer to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general-purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general-purpose computer.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claim 1, Claim 1 recites the limitation "the design engine" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.



2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1, 13 and 20, the claims recite “automatically and iteratively performing… operations related to generating a building layout, generating the analysis graph, generating one or more paths and computing a productivity value to generate a plurality of building layouts and a plurality of productivity values associated with the plurality of building layouts to determine an optimized building layout for the building”, wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of generating a building layout based on a path/productivity value or more specifically determining/generating an ‘optimized’ building layout as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While specification Paragraph 6 tangentially mentions that intended use of the system - enable the CAD application to automatically explore a design space to identify building layouts that optimize productivity of the building this brief mention of an ‘optimized’ layout is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly, Specification Paragraph 25 and Figure 1, Element 118 disclose a productivity calculation engine for designing and optimizing layout of buildings/workspaces based on received building information and generates and provides productivity values.  The paragraph, like the remainder of Applicant’s disclosure, fails to recite how to generate/determine any kind of building layout much alone generating an ‘optimized’ layout based on graph analysis, paths, or computed productivity values as claimed.  The productivity calculation engine is merely a black box without any details as to how the black box is actually implemented.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
The last sentence of Specification Paragraph 87 discloses an analysis graph generation module that receives layout data from an application that generates and optimizes building layouts.  This paragraph like the remainder of Applicant’s disclosure fails to teach or suggest how one skilled in the art would program a computer to automatically and iteratively determine optimized building layouts of any kind.  
Specification Paragraph 105 discloses that a human user can iteratively utilizing generating productivity values to further optimize potential layouts, however this paragraph like the remainder of Applicant’s disclosure fails to disclose how to generate a layout for a building much alone how to automatically and iteratively performing… operations related to generating a building layout, generating the analysis graph, generating one or more paths and computing a productivity value to generate a plurality of building layouts and a plurality of productivity values associated with the plurality of building layouts to determine an optimized building layout for the building as claimed.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “automatically and iteratively performing… operations related to generating a building layout, generating the analysis graph, generating one or more paths and computing a productivity value to generate a plurality of building layouts and a plurality of productivity values associated with the plurality of building layouts to determine an optimized building layout for the building” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generate building layouts using computed productivity values or paths or HOW to determine/generating ‘optimized’ building layouts).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “automatically and iteratively performing… operations related to generating a building layout, generating the analysis graph, generating one or more paths and computing a productivity value to generate a plurality of building layouts and a plurality of productivity values associated with the plurality of building layouts to determine an optimized building layout for the building” as claimed.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 13, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holm-Peterson et al., U.S. Patent Publication No. 2010/0218131 in view of Michalowski et al., U.S. Patent No. 11209798.

Regarding Claims 1, 13 and 20, Holm-Peterson et al., discloses a system (processor, computer, memory, instructions; Figure 9; Paragraphs 67-75) and method comprising:
Receiving workstation (e.g. bin) data describing a plurality of workstations included in a building and operation (e.g. pick) data describing one or more operations performed in the building (Figure 1, Element 110; Paragraphs 21-24, 31);
Generating based on at least the workstation data a building layout specifying for each workstation of the plurality of workstations a respective location of the workstation (Figure 1, Element 104; Figures 2, 5; Paragraphs 21, 31, 40);
Generating based on the building layout an analysis graph (chart, plot, etc.; (Figure 1, Element 104; Figures 3, 4; Paragraphs 5, 61); and
For operation of the one or more operations:
Generating one or more paths (e.g. routes) based on the analysis graph (Figures 3, 4; Paragraph 18); and
Computing based on at least the one or more paths a productivity value (e.g. pick rate) associated with the operation (Figures 3, 4, 6, 8; Paragraphs 7, 28, 63).

While iteratively generating building layouts is old and very well-known Holm-Peterson et al. does not disclose determining an optimized building layout as claimed.

Michalowski et al., from the same field of endeavor of generating building layouts (Column 1, Lines 35-50), discloses a system and method comprising:
Receiving workstation (work cell) data describing a plurality of workstations including in the building and operation data describing one or more operations performed in the building (Column 11, Lines 50-68; Column 12, Lines 1-8; Figures 3-5);
Generating based on the workstation data a building layout specifying for each workstation a respective location (positions) of the workstation (Column 11, Lines 50-68; Column 12, Lines 1-8; Figures 3-5),
Generating based on the building layout an analysis graph (Column 3, Lines 5-12; Column 12, Lines 37-68; Figures 4, 5);
Generating one or more paths based on the analysis graph (Column 3, Lines 5-12; Column 12, Lines 37-68FIgure 4; Claim 12, 13);
Automatically and iteratively performing the operations related to the building layout, the analysis graph, the paths and productivity values with a plurality of building layouts to determine an optimized building layout for the building (Fig 3, Element 302, 306; Figure 4, 5; Column 11, Lines 50-68; Column 12, Lines 1-8; Claims 1, 3, 12, 14).

It would have been obvious to one skilled in the art that the system and method of Holm-Peterson et al. would have benefited from automatically and iteratively determining an ‘optimized’ building layout in view of the disclosure of Michalowski et al.,  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 2 and 14, Holm-Peterson et al. discloses a system and method wherein the paths are based on one or more paths associated with the operation (Figures 3, 4; Paragraphs 1, 19, 65).

Regarding Claims 4 and 16, Holm-Peterson et al. discloses a system and method wherein the one or more paths is based on one or more workflows (e.g. picking) associated with the operation (Figures 3, 4; Paragraphs 1, 19, 65).

Regarding Claims 5 and 17, Holm-Peterson et al. discloses a system and method wherein each operations is associated with a plurality of operations tasks (Paragraphs 24) and generating the path includes generating for each operation task a respective path (Figures 3, 4; Paragraphs 1, 19, 65).

Regarding Claims 6 and 18, Holm-Peterson et al. discloses a system and method further comprising computing for each operation task a respective productivity value based on the path corresponding to the operation task (Paragraphs 28, 63).

Regarding Claim 9, Holm-Peterson et al. discloses a system and method further comprising computing one or more overall productivity values associated with the building layout based on the productivity values associated with one or more operations (Figures 3, 4; Paragraphs 7, 23, 28).



Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holm-Peterson et al., U.S. Patent Publication No. 2010/0218131 in view of Michalowski et al., U.S. Patent No. 11209798 as applied to claims above, and further in view of Wang et al., U.S. Patent Publication No. 20180364719.

Regarding Claims 3 and 15, while considering transport restriction/constraints when generating paths Holm-Peterson et al. does not disclose transport restrictions as claimed.

Wang et al., from the same field of endeavor of generating building layouts, discloses a system and method comprising generating paths wherein the paths are based on workstations associated with operations and based on one or more transport restrictions associated with the operation (Paragraphs 27, 30, 38, 40; Figure 2).

It would have been obvious to one skilled in the art that the system and method as disclosed by Holm-Peterson et al. would have benefited from generating paths based on transport restrictions in view of the disclosure of Wang et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holm-Peterson et al., U.S. Patent Publication No. 2010/0218131 in view of Michalowski et al., U.S. Patent No. 11209798 as applied to claims above, and further in view of Alabastro et al., U.S. Patent Publication No. 2019/0026949.

Regarding Claim 8, Holm-Peterson et al. does not disclose a congestion as claimed.

Alabastro et al., from the same field of endeavor of building layout analysis, discloses a system and method comprising determining, based on one or more paths, whether an operation is affected by congestion (e.g. crowding; Paragraphs 21, 23) and adjusting the productivity value associated with the operation (Paragraphs 32-34, 40).

It would have been obvious to one skilled in the art that the system and method as disclosed by Holm-Peterson et al. would have benefited from accounting for path congestion in view of the disclosure of Alabastro et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623